      Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 1 of 88



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

      -v.-                                    S8 16 Cr. 809 (VM)

RANDY TORRES,
    a/k/a “Rico,”
WALSTON OWEN,
    a/k/a “Purpose,”
    a/k/a “Purp,”
CHARLES VENTURA,
     a/k/a “Gutta,”

                       Defendants.




                  JOIN PROPOSED REQUESTS TO CHARGE
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 2 of 88



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

        -v.-                                                 S8 16 Cr. 809 (VM)

 RANDY TORRES,
     a/k/a “Rico,”
 WALSTON OWEN,
     a/k/a “Purpose,”
     a/k/a “Purp,”
 CHARLES VENTURA,
      a/k/a “Gutta,”

                          Defendants.



                              JOINT REQUESTS TO CHARGE

       Pursuant to Rule 30 of the Federal Rules of Criminal Procedure and the Court’s

Individual Rules of Practice, the Government and defense counsel respectfully jointly submit the

following proposed jury instructions on behalf of both parties. Language and instructions

proposed by the Government to which the defendants object are shown in red. Language and

instructions proposed by the defendants to which the Government objects are shown in blue.




                                                ii
                 Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 3 of 88



                                                                              Table of Contents

    REQUEST NO. 1. GENERAL REQUESTS........................................................................................................................................... 1
    REQUEST NO. 2. THE INDICTMENT ............................................................................................................................................... 3
    REQUEST NO. 3. SUMMARY OF INDICTMENT ................................................................................................................................ 4
    REQUEST NO. 4. USE OF THE CONJUNCTIVE IN THE INDICTMENT ................................................................................................ 6
    REQUEST NO. 5. STRUCTURE OF CHARGES - M ULTIPLE COUNTS, M ULTIPLE D EFENDANTS, AND TIME-FRAME........................ 7
    REQUEST NO. 6. GENERAL D EFINITIONS: KNOWINGLY, WILLFULLY, AND UNLAWFULLY; AIDING AND ABETTING;
    CONSPIRACY................................................................................................................................................................................... 9
    REQUEST NO. 7. D EFINITIONS: “KNOWINGLY,” “INTENTIONALLY,” AND “UNLAWFULLY”........................................................10
    REQUEST NO. 8. AIDING AND ABETTING ....................................................................................................................................12
    REQUEST NO. 9. FEDERAL LAW OF CONSPIRACY .......................................................................................................................15
    REQUEST NO. 10. STATE LAW OF CONSPIRACY .........................................................................................................................20
COUNT ONE: RACKE TEERING CONSPIRACY.................................................................................................................... 22
    REQUEST NO. 11. INDICTMENT AND GENERAL INSTRUCTIONS..................................................................................................22
    REQUEST NO. 12. ELEMENTS ......................................................................................................................................................23
    REQUEST NO. 13. FIRST ELEMENT – EXISTENCE OF THE ENTERPRISE .....................................................................................24
    REQUEST NO. 14. SECOND ELEMENT – EFFECT ON INTERSTATE COMMERCE...........................................................................26
    REQUEST NO. 15. THIRD ELEMENT – ASSOCIATION WITH THE ENTERPRISE............................................................................27
    REQUEST NO. 16. FOURTH ELEMENT – AGREEMENT TO COMMIT A PATTERN OF RACKETEERING..........................................28
    REQUEST NO. 17. FOURTH ELEMENT – PATTERN OF RACKETEERING – RACKETEERING PREDICATES, GENERALLY...............31
    REQUEST NO. 18. FOURTH ELEMENT – PATTERN OF RACKETEERING – RACKETEERING PREDICATES, INTENTIONAL M URDER
    UNDER NEW YORK LAW..............................................................................................................................................................33
    REQUEST NO. 19. FOURTH ELEMENT – PATTERN OF RACKETEERING – RACKETEERING PREDICATES, INTENTIONAL M URDER
    UNDER NEW YORK LAW – CAUSATION.......................................................................................................................................35
    REQUEST NO. 20. FOURTH ELEMENT – PATTERN OF RACKETEERING – RACKETEERING PREDICATES, INTENTIONAL M URDER
    UNDER NEW YORK LAW – INTENT .............................................................................................................................................37
    REQUEST NO. 21. FOURTH ELEMENT – PATTERN OF RACKETEERING – RACKETEERING PREDICATES, ROBBERY UNDER
    NEW YORK LAW ..........................................................................................................................................................................39
    REQUEST NO. 22. FOURTH ELEMENT – PATTERN OF RACKETEERING – RACKETEERING PREDICATES, D ISTRIBUTION OF
    CONTROLLED SUBSTANCES .........................................................................................................................................................40
    REQUEST NO. 23. SPECIAL INTERROGATORIES ..........................................................................................................................44
COUNTS TWO, FOUR AND FIVE: VIOLENT CRIMES IN AID OF R ACKE TEERING................................................. 46
    REQUEST NO. 24. GENERAL INSTRUCTIONS ...............................................................................................................................46
    REQUEST NO. 25. ELEMENTS ......................................................................................................................................................47
    REQUEST NO. 26. FIRST ELEMENT – EXISTENCE OF THE ENTERPRISE .....................................................................................48
    REQUEST NO. 27. SECOND ELEMENT – VIOLENT CRIME ...........................................................................................................49
    REQUEST NO. 28. THIRD ELEMENT – PURPOSE TO GAIN ENTRANCE OR M AINTAIN OR INCREASE POSITION .........................51
COUNTS THREE AND SIX: FIREARMS OFFENSE ............................................................................................................. 52
    REQUEST NO. 29. INDICTMENT AND GENERAL INSTRUCTIONS..................................................................................................52
    REQUEST NO. 30. ELEMENTS ......................................................................................................................................................53
    REQUEST NO. 31. FIRST ELEMENT - “U SING,” “CARRYING,” “POSSESSING,” AND “KNOWINGLY” ............................................54
    REQUEST NO. 32. SECOND ELEMENT - D URING AND IN R ELATION TO A CRIME OF VIOLENCE ................................................58
    REQUEST NO. 33. SPECIAL INTERROGATORIES ON “BRANDISHING” AND “D ISCHARGING” .......................................................59
COUNT SEVEN: FELON IN POSSESSION OF AMMUNITION ......................................................................................... 61
    REQUEST NO. 34. INDICTMENT AND GENERAL INSTRUCTIONS..................................................................................................61
    REQUEST NO. 35. ELEMENTS ......................................................................................................................................................63
ADDI TIONAL CHARGES ........................................................................................................................................................... 66
    REQUEST NO. 36. PARTICULAR INVESTIGATIVE TECHNIQUES NOT REQUIRED.........................................................................66


                                                                                               iii
             Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 4 of 88



REQUEST NO. 37. USE OF RECORDINGS ......................................................................................................................................67
REQUEST NO. 38. UNCALLED WITNESSES – EQUALLY AVAILABLE TO BOTH SIDES .................................................................68
REQUEST NO. 39. EXPERT TESTIMONY ......................................................................................................................................69
REQUEST NO. 40. ACCOMPLICE OR COOPERATING WITNESS TESTIMONY ................................................................................70
REQUEST NO. 41. ACCOMPLICE TESTIMONY – GUILTY PLEA.....................................................................................................73
REQUEST NO. 42. IMMUNIZED WITNESSES ................................................................................................................................74
REQUEST NO. 43. PREPARATION OF WITNESSES .......................................................................................................................76
REQUEST NO. 44. USE O F EVIDENCE O BTAINED PURSUANT TO SEARCHES .............................................................................77
REQUEST NO. 45. REDACTION OF EVIDENTIARY ITEMS ............................................................................................................78
REQUEST NO. 46. USE OF CHARTS AND TABLES ........................................................................................................................79
REQUEST NO. 47. PERSONS NOT O N TRIAL...............................................................................................................................80
REQUEST NO. ...............................................................................................................................................................................81




                                                                                          iv
            Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 5 of 88



                                 Request No. 1. General Requests

       The Government respectfully requests that the Court give its usual instructions to the jury

on the following matters:

       a.       Function of Court and Jury

       b.       Indictment Not Evidence

       c.       Statements of Court and Counsel Not Evidence

       d.       Burden Of Proof and Presumption of Innocence

       e.       Reasonable Doubt

       f.       Credibility of Witnesses

       g.       Right to See Exhibits and Have Testimony Read During Deliberations

       h.       Punishment Is Not to Be Considered By the Jury

       i.       Verdict of Guilt or Innocence Must Be Unanimous

       j.       Jury’s Recollection Governs

       k.       Note-Taking by Jurors

       l.       Duty to Base Verdict on Evidence

       m.       Improper Considerations

       n.       Motions, Objections, and Questions by the Court

       o.       Duty to Weigh Evidence Without Prejudice

       p.       Government Treated Like Any Other Party

       q.       Direct and Circumstantial Evidence

       r.       Inferences

       s.       Definitions, Explanations, and Example of Direct and Circumstantial Evidence

       t.       Credibility of Witnesses

       u.       Interest in the Outcome

       v.       Limiting Instruction: Similar Act Evidence [if applicable]

                                                 1
     Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 6 of 88



w.       Venue

x.       Law Enforcement Witnesses

y.       Defendant’s Testimony / Failure to Testify [as applicable]

z.       Stipulations

aa.      Character Testimony [if applicable]

bb.      Improper Considerations

cc.      Sympathy, Bias, and Prejudice




                                          2
          Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 7 of 88



                                   Request No. 2. The Indictment

        The defendants, RANDY TORRES, WALSTON OWEN and CHARLES VENTURA,

are formally charged in an Indictment (the “Indictment”). As I instructed you at the outset of this

case, the defendants are presumed innocent and the Indictment is merely a charge or accusation.

It is not evidence. Before you begin your deliberations, you will be provided with a copy of the

Indictment. I will not read the entire Indictment to you at this time. Rather, I will first

summarize the offenses charged in the Indictment and then explain in detail the elements of each

of the offenses.




                                                  3
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 8 of 88



                               Request No. 3. Summary of Indictment

       The Indictment contains a total of seven counts, or charges. In your deliberations and in

reaching your verdict, you must consider each count separately.

       Count One charges that from at least in or about 2009, up to and including in or about 2017,

TORRES, OWEN and VENTURA conspired, or agreed, with others to conduct and participate,

directly and indirectly, in the conduct of the affairs of an enterprise, specifically, the “Rollin’ 30s

Crips” gang, through a pattern of racketeering activity, which pattern of racketeering activity

included murder, attempted murder, robbery and narcotics distribution.

         Count Two charges that on or about May 14, 2015, OWEN committed an assault with a

dangerous weapon and an attempted murder in the vicinity of Davidson Avenue in the Bronx, New

York, and aided and abetted the same.

       Count Three charges that on or about May 14, 2015, OWEN used, carried, or possessed a

firearm, which was brandished and discharged, or aided and abetted the use, carrying, or

possession of a firearm, which was brandished and discharged, during and in relation to the crime

charged in Count Two.

       Count Four charges that on or about June 9, 2015, OWEN committed an assault that

resulted in serious bodily injury in the vicinity of 1579 Westchester Avenue in the Bronx, New

York, and aided and abetted the same.

         Count Five charges that on or about September 6, 2017, VENTURA committed an assault

with a dangerous weapon and an attempted murder in the vicinity of 1575 East 174th Street in the

Bronx, New York, and aided and abetted the same.




                                                  4
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 9 of 88



       Count Six charges that on or about September 6, 2017, VENTURA used, carried, or

possessed a firearm, which was brandished and discharged, or aided and abetted the use, carrying,

or possession of a firearm, which was brandished and discharged, during and in relation to the

crime charged in Count Five.

       Count Seven charges that on or about September 6, 2017, VENTURA possessed

ammunition that had traveled in interstate commerce after being convicted of a crime punishable

by more than a year in prison.




                                               5
           Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 10 of 88



                    Request No. 4. Use of the Conjunctive in the Indictment

                          [If Indictment Read to, or Provided to, Jury]

       You will note that the word “and” is used between charging words in the Indictment. For

example, the Indictment charges that certain defendants committed “assault and attempted

murder.”

       You should treat the conjunctive “and” as it appears in the Indictment as being a

disjunctive “or”. Thus, it is enough, for example, that the evidence shows that the defendant you

are considering committed assault or attempted murder.




                                                6
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 11 of 88



 Request No. 5. Structure of Charges - Multiple Counts, Multiple Defendants, and Time-Frame

       A few observations are in order following my summary of the Indictment. The

Indictment before you contains a total of seven charges, or counts. Each count of the Indictment

relates to a different alleged crime. TORRES, OWEN and VENTURA are all charged in Count

One. OWEN alone is charged in Counts Two through Four. VENTURA alone is charged in

Counts Five through Seven.

       Let me make these observations. As it is entitled to do, the Government has brought

charges against the defendants under more than one criminal statute. A consequence of the

Indictment containing charges brought under multiple statutes is that you will need to be

instructed on the legal elements and principles applicable to each statute and theory of liability.

       You must weigh the evidence as to each charged defendant separately for each count in

which that defendant is charged, and determine whether the Government has carried its burden

of proof with respect to that defendant and that charge. Your verdict as to any defendant on any

count should not control your decision as to any other defendant or any other count. I will

provide you with a verdict form, and you will need to report the results of your deliberations on

each count on the verdict form. To do so, you will need to keep track during your deliberations

of which defendant and which charge you are considering and the legal elements applicable to

the charge.

       In a few moments, I will instruct you on the elements of each of the charged offenses. I

will provide you with all relevant definitions and all relevant legal principles. In other words, I

will provide you with all the instructions you need to decide whether the Government has proven

beyond a reasonable doubt each of the necessary elements on each of the charges in the

Indictment.


                                                  7
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 12 of 88



       During your deliberations, you will have a copy of the Indictment to reference as you

deem necessary. You also will have a copy of my instructions.

       I make these observations to ensure that you understand the structure of the charges

against the defendants and your obligation to consider the charges separately and under each

statute and theory of liability alleged in the Indictment

       Before I describe the specific elements of the alleged offenses, I should draw your

attention to the fact that it does not matter if the Indictment charges that a specific act occurred

on or about a certain date, and the evidence indicates that, in fact, it was on another date. The

law only requires a substantial similarity between the dates alleged in the Indictment and the date

established by testimony or exhibits. Further, it is not required that each defendant committed a

charged crime throughout the entire time period charged in a particular count; it is sufficient for

the Government to prove beyond a reasonable doubt that at some time during the period charged

in the Indictment, the defendant participated in the charged crime.

               Hon. Leonard B. Sand, Modern Federal Jury Instructions, Instr. 3-
               6. Honorable Michael B. Mukasey in United States v. Bello, 91 Cr.
               571 (MBM), aff’d mem., 990 F.2d 622 (2d Cir. 1993); Honorable
               Robert W. Sweet in United States v. Antonio Guerrero et al., 09
               Cr. 339 (S.D.N.Y. 2010).




                                                  8
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 13 of 88



                             Request No. 6. General Definitions:
            Knowingly, Willfully, and Unlawfully; Aiding and Abetting; Conspiracy

       Before I instruct you on each of the counts specifically, I will define some terms and

concepts that will come up repeatedly through these instructions. Specifically, I will be discussing

the concepts of both conspiring to commit crimes and aiding and abetting crimes over and over

again, so it makes sense to explain these concepts at the outset. Similarly, we will discuss whether

certain actions are taken “knowingly,” “willfully,” or “unlawfully,” so I will also define these

terms before we discuss the counts. You can take these explanations and definitions and apply

them as I instruct you on each of the counts.

       One note: as you will learn, although the defendants are charged with federal crimes in a

federal court, Counts One, Two, Four, and Five, which concern racketeering activity, incorporate

some state penal laws as well. They are called “racketeering acts,” and I will discuss them in

more detail later. However, I raise this because there are slight differences between the

definitions of conspiracy in state law and federal law. I will provide you with both. Please apply

federal conspiracy law when considering violations of federal law, and state conspiracy law

when considering violations of state law for certain racketeering acts alleged in Count One.




                                                 9
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 14 of 88



          Request No. 7. Definitions: “Knowingly,” “Intentionally,” and “Unlawfully”

       As I said, three terms that you will hear a number of times are “knowingly,” “intentionally, ”

and “unlawfully.” It therefore makes sense to define those terms for you now.

       “Knowingly” and “Intentionally” Defined

       A person acts “knowingly” if he acts intentionally and voluntarily and not because of

ignorance, mistake, accident, or carelessness.        An act is done “intentionally” if it is done

deliberately and purposefully; that is, the defendant’s acts must have been the product of his

conscious objective, rather than the product of force, mistake, accident, mere negligence, or some

other innocent reason. Whether the defendant acted knowingly and/or intentionally may be proven

by the defendant’s conduct and by all of the facts and circumstances surrounding the case.

       Now, knowledge and intent are a matter of inference from the proven facts. Science has

not yet devised a manner of looking into a person’s mind and knowing what that person is thinking.

However, you do have before you the evidence of certain acts and conversations alleged to have

taken place involving the defendant or in his presence. You must consider this evidence—or lack

of evidence—in determining whether the Government has proven beyond a reasonable doubt the

defendant’s knowledge of the unlawful purposes of the conspiracy.

       “Unlawfully” Defined

       “Unlawfully” simply means contrary to law. The defendant need not have known that he

was breaking any particular law or any particular rule. Rather, the defendant need only have been

aware of the generally unlawful nature of his or her acts.

               See United States v. Townsend, 987 F.2d 927, 930 (2d Cir. 1993)
               (defining “intentionally”); 1 Leonard B. Sand, et al., Modern
               Federal Jury Instructions (Criminal), §§ 3A-1 (defining
               “knowingly”), 3A-4 (defining “intentionally”); United States v.
               Muse, No. 06 Cr. 600 (DLC), 2007 WL 1989313, at *6 (S.D.N.Y.
               July 3, 2007) (Cote, J.) (jury instructions defining “unlawfully”);


                                                 10
Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 15 of 88



     United States v. Schlisser, 168 F. App’x 483, 486 (2d Cir. 2006)
     (discussing jury instructions defining “unlawfully”).




                                     11
             Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 16 of 88




                                  Request No. 8. Aiding and Abetting

         Before I move on to the counts of the Indictment, I want to instruct you on the concept of

aiding and abetting. In connection with Counts Two, Three, Four, Five, and Six, the defendants

are charged with committing certain criminal acts, and also with aiding and abetting the

commission of those acts. As to each of those crimes, the defendant can be convicted either if he

committed the crime himself or if he aided and abetted the commission of the crime by one or

more people. It is not necessary for the Government to show that the defendant himself physically

committed a crime in order for you to find him guilty, but it must prove beyond a reasonable doubt

that the defendant shared the same requisite unlawful knowledge or intent.           If you do not find

beyond a reasonable doubt that the defendant physically committed a crime, you may, under

certain circumstances, still find him guilty of the crime as an aider and abettor if the Governme nt

has proven beyond a reasonable doubt the defendant shared the same requisite unlawful knowledge

or intent.

         Aiding and abetting liability is its own theory of criminal liability. In effect, it is a theory

of liability that permits a person to be convicted of a specified crime if the person, while not himse lf

committing the crime, assisted another person or persons in committing the crime.

         Under the federal aiding and abetting statute and its New York State analogue, whoever

“aids, abets, counsels, commands, induces or procures” the commission of an offense is punishab le

as a principal.   You should give these words their ordinary meaning. A person aids or abets a

crime if he knowingly does some act for the purpose of aiding or encouraging the commission of

that crime, with the intention of causing the crime charged to be committed. To “counsel” means

to give advice or recommend. To “induce” means to lead or move by persuasion or influence as




                                                   12
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 17 of 88



to some action or state of mind. To “procure” means to bring about by unscrupulous or indirect

means. To “cause” means to bring something about, to effect something.

        A person who aids and abets another to commit an offense is just as guilty of that offense

as if he had committed it himself. Therefore, if you find that the Government has proven beyond

a reasonable doubt that another person actually committed a crime, and that the defendant aided

and abetted that person in the commission of the offense, then you may find the defendant guilty

of that crime.

        Additionally, a defendant may aid and abet a crime collectively committed by a two or

more people, including the defendant himself. The division of labor between two or more people

committing a crime has no significance: A strategy of “you take that element, I’ll take this one”

would free neither party from criminal liability. Thus, even if no one individual has personally

committed, or even assisted with, all elements of the offense, if you find that the Government has

proven beyond a reasonable doubt that the defendant and one or more other people collective ly

committed all of the elements of the offense, and the defendant has the requisite intent, then you

may find the defendant guilty of that crime.

        As you can see, the first requirement is that the crime charged was committed. Obviously,

no one can be convicted of aiding and abetting a crime if no crime was committed. But if you do

find that a crime was committed, then you must consider whether the defendant aided or abetted

the commission of the crime.

        In order to aid and abet another to commit a crime, it is necessary that the defendant

willfully and knowingly associated himself in some way with the crime and that he willfully and

knowingly sought by some act to help make the crime succeed.




                                                13
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 18 of 88



       The mere presence of a person where a crime is being committed, even coupled with

knowledge by that person that a crime is being committed, or the mere acquiescence by a person

in the criminal conduct of others, even with guilty knowledge, is not sufficient to establish aiding

and abetting. An aider and abettor must have some interest in the criminal venture and must take

some action to assist or encourage the commission of the crime.

       To determine whether the defendant aided and abetted the commission of the crime with

which he is charged, ask yourself these questions:

           1. Did he participate in the crime charged as something he wished to bring about?

           2. Did he associate himself with the criminal venture knowingly and willfully?

           3. Did he seek by his actions to make the criminal venture succeed?

       If he did, then the defendant is an aider and abettor, and therefore guilty of the offense. If

he did not, then the defendant is not an aider and abettor and is not guilty as an aider and abettor.

               Adapted from Sand, Modern Federal Jury Instructions, Instrs. 11-1
               and 11-2; the charges of the Honorable Alison J. Nathan in United
               States v. Allen, 15 Cr. 95 (AJN) (S.D.N.Y. 2017), the Honorable
               Richard J. Sullivan in United States v. Hussain, 12 Cr. 45 (RJS)
               (S.D.N.Y. 2013), and the Honorable Sidney H. Stein in United
               States v. Roger Key, 12 Cr. 712 (S.D.N.Y. 2014); and United
               States v. Rosemond, 134 S. Ct. 1240 (2014).




                                                 14
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 19 of 88



                             Request No. 9. Federal Law of Conspiracy

       Count One charges all four defendants with participating in a conspiracy to violate federal

law. And, as we will discuss, certain racketeering acts that are alleged are also conspiracies to

violate federal law. Before I instruct you on each of those counts specifically, I am going to give

you some general instructions on the federal law of conspiracy. A conspiracy is a kind of crimina l

partnership—an agreement of two or more persons to join together to accomplish some unlawful

purpose. It is an entirely separate and different offense from the substantive crime which may be

the objective of the conspiracy. Indeed, if the Government proves all of the elements of conspiracy

beyond a reasonable doubt, then you may find a defendant guilty of the crime of conspiracy, even

if you find that the substantive crime that was the object of the conspiracy was never actually

committed. Of course, if a defendant participates in a conspiracy and the crime or crimes that were

the object of the conspiracy were in fact committed, the defendant may be guilty of both the

conspiracy and the substantive crime. The point simply is that the crime or crimes that were the

objective of the conspiracy need not have been actually committed for a conspiracy to exist.

       To show the existence of a conspiracy, the Government is not required to show that two or

more persons sat around a table and entered into a solemn pact, orally or in writing, stating that

they had formed a conspiracy to violate the law and spelling out all the details. Common sense

tells you that when people, in fact, agree to enter into a criminal conspiracy, much is left to an

unexpressed understanding.     It is rare that a conspiracy can be proven by direct evidence of an

explicit agreement.

       In order to show that a conspiracy existed, the evidence must show beyond a reasonable

doubt that two or more persons, in some way or manner, either explicitly or implicitly, came to an

understanding to violate the law and to accomplish an unlawful plan.


                                                15
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 20 of 88



       In determining whether there has been an unlawful agreement as alleged in the Indictme nt,

you may consider the actions of all the alleged co-conspirators that were taken to carry out the

apparent criminal purpose. The old adage, “actions speak louder than words,” applies here. Often,

the only evidence that is available with respect to the existence of a conspiracy is that of

disconnected acts on the part of the alleged individual co-conspirators. When taken all together

and considered as a whole, however, that conduct may warrant the inference that a conspiracy

existed just as conclusively as more direct proof, such as evidence of an express agreement.

       In considering whether or not the Government has proven beyond a reasonable doubt that

the conspiracies charged in the Indictment existed, you should consider all the evidence that has

been admitted with respect to the conduct and statements of each alleged co-conspirator, and any

inferences that may reasonably be drawn from that conduct and those statements. It is suffic ie nt

to establish the existence of the conspiracy, as I have already said, if, from the proof of all the

relevant facts and circumstances, you find beyond a reasonable doubt that the minds of at least two

alleged co-conspirators met in an understanding way, to accomplish the objectives of the

conspiracies charged in the Indictment.

                             Elements of Conspiracy—Federal Law

       The federal law of conspiracy applies to the racketeering conspiracy alleged in Count One

and the narcotics conspiracy that is alleged as one of racketeering acts underlying Count One. To

sustain its burden of proof with respect to these conspiracies, the Government must prove beyond

a reasonable doubt the following two elements:

               First, the existence of the charged conspiracy you are considering—
               that is, the existence of an agreement or understanding to commit
               the unlawful objects of such conspiracy; and

               Second, that the defendant knowingly became a member of the
               conspiracy, with intent to further its illegal purpose—that is, with
               the intent to achieve the illegal object of the charged conspiracy.

                                                 16
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 21 of 88



        First Element—Existence of a Conspiracy

        In order for the Government to satisfy this element, you need not find that the alleged

members of the conspiracy met together and entered into any express or formal agreement.

Similarly, you need not find that the alleged conspirators stated, in words or in writing, what the

scheme was, its object or purpose, every precise detail of the scheme, or the means by which its

object or purpose was to be accomplished. What the Government must prove is that there was a

mutual understanding, either spoken or unspoken, between two or more people to cooperate with

each other to accomplish an unlawful act.

        The object of a conspiracy is the illegal goal the co-conspirators agree or hope to achieve.

I will describe the object of a particular conspiracy when instructing you on that conspiracy.

        Second Element—Participation in the Conspiracy

        If you conclude that the Government has proved beyond a reasonable doubt that the

conspiracy you are considering existed, and that the conspiracy had as its object one of the ille ga l

purposes charged in the Indictment, then you must next determine whether the defendant

intentionally participated in that conspiracy with knowledge of its unlawful purposes, and with the

intent to further its unlawful objectives.

        The Government must prove beyond a reasonable doubt that the defendant knowingly and

intentionally entered into the conspiracy with criminal intent—that is, with a purpose to violate

the law—and that he agreed to take part in the conspiracy to promote and cooperate in its unlawful

objectives. I have already defined for you the words “knowing,” “intentional,” and “unlawf ul. ”

Those definitions apply here.

        For the crime of conspiracy, a defendant’s guilt does not depend on the extent or duration

of his participation in the conspiracy. Indeed, each member of a conspiracy may perform separate

and distinct acts and may perform them at different times. Some conspirators play major roles,
                                                 17
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 22 of 88



while others play minor parts in the scheme. An equal role is not what the law requires. In fact,

even a single act may be sufficient to draw the defendant within the conspiracy.

        I want to caution you that some facts do not, by themselves, establish the defendant’s

participation in a conspiracy. The defendant’s mere presence at the scene of a crime does not, by

itself, make him a member of the conspiracy. Similarly, mere association with one or more

members of a conspiracy does not make the defendant a member. A person may know, be related

to, or be friendly with a criminal without being a criminal himself. Mere similarity of conduct or

the fact that they may have assembled together and discussed common aims and interests does not

establish membership in the conspiracy.

        I also want to caution you that mere knowledge or acquiescence, without participation, in

the unlawful plan is not sufficient. Moreover, if acts of the defendant, without knowledge or intent,

happen to further the purposes or objectives of the conspiracy, that does not make the defendant a

member of the conspiracy. More is required under the law. Again, what is necessary is that the

defendant must have joined in the conspiracy with knowledge of at least some of its purposes or

objectives and with the intention of aiding in the accomplishment of those unlawful ends.

        In sum, the defendant, with an understanding of the unlawful character of the conspiracy,

must have intentionally engaged, advised or assisted in it for the purpose of furthering the ille ga l

undertaking. He thereby becomes a knowing and willing participant in the unlawful agreement—

that is to say, a conspirator.

        A conspiracy, once formed, is presumed to continue until either its objective is

accomplished or there is some affirmative act of termination by its members. So, too, once a person

is found to be a member of a conspiracy, he is presumed to continue his membership in the venture




                                                 18
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 23 of 88



until the termination of the conspiracy, unless it is shown by some affirmative proof that he

withdrew and disassociated himself from it.



              Adapted from the charges of the Honorable William H. Pauley III
              in United States v. Davis, et al., 06 Cr. 911 (WHP) (S.D.N.Y. Apr.
              30, 2010) and the Honorable Leonard B. Sand in United States v.
              Rios, 91 Cr. 914 (LBS) (S.D.N.Y. 1992). See United States v.
              Labat, 905 F.2d 18, 21 (2d Cir. 1990) (“Since the essence of
              conspiracy is the agreement and not the commission of the
              substantive offense that is its objective, the offense of conspiracy
              may be established even if the collaborators do not reach their
              goal.”).




                                               19
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 24 of 88



                             Request No. 10. State Law of Conspiracy

       As I told you earlier, we will also discuss some state penal laws. The law of conspiracy in

New York State differs from the federal law of conspiracy.

       In particular, in order for the Government to prove beyond a reasonable doubt that a person

conspired to commit a crime under New York state law, the Government must show the following:

               First, that the individual agreed with one or more other persons to
               engage in or cause the performance of the crime;

               Second, that the individual did so with the intent that such crime be
               performed; and

               Third, that the individual, or one the people with whom he agreed
               to engage in or cause the performance of the conduct, committed an
               overt act in furtherance of the conspiracy.

       The term “intent” under New York conspiracy law has its own special meaning.             Intent

means conscious objective or purpose. Thus, a person acts with the intent that a murder be

performed when his conscious objective or purpose is that the murder should occur.

       The Government must also prove that one of the conspirators committed an overt act in

furtherance of the conspiracy. The agreement to engage in or cause the performance of a crime is

not itself an overt act. The overt act must be an independent act that tends to carry out the

conspiracy. The overt act can be, but need not be, the commission of the crime that was the object

of the conspiracy.

       Note that under state law, unlike the federal law I have described to you, an overt act is an

element of a conspiracy.     Accordingly, when considering an intended racketeering act that is

alleged to be a violation of state conspiracy laws, consider whether the defendant agreed that a co-

conspirator would commit an overt act in furtherance of that racketeering act. However, when

considering either an intended racketeering act that is alleged to be a violation of federal conspiracy

laws—or considering the conspiracies charged in Count One—you need not find an overt act.

                                                  20
Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 25 of 88



     New York State Penal Law, Chapter 40, Article 105.10; 105.30,
     see also People v. Ribowsky, 77 N.Y.2d 284 (1991); People v.
     Berkowitz, 50 N.Y.2d 333 (1980).




                                   21
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 26 of 88



                              Count One: Racketeering Conspiracy
                       Request No. 11. Indictment and General Instructions

       Count One charges all four defendants with conspiring to commit a violation of Section

1962(c) of Title 18 of the United States Code, which is commonly known as the substantive

RICO statute. That section provides as follows:

       It shall be unlawful for any person employed by or associated with any enterprise
       engaged in, or the activities of which affect, interstate or foreign commerce, to
       conduct or participate, directly or indirectly, in the conduct of such enterprise’s
       affairs through a pattern of racketeering activity[.]

       Count One of the Indictment charges TORRES, OWEN and VENTURA with

participating in a conspiracy to violate the substantive RICO statute from at least in or about

2009, up to and including in or about 2017. Specifically, the Indictment alleges that the

defendants were members and associates of the Rollin’ 30s Crips, a criminal organization whose

members and associates engaged in, among other things, the racketeering activities of: acts

involving murder, acts involving robbery, and distribution of controlled substances.




                                                  22
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 27 of 88



                                 Count One: Racketeering Conspiracy
                                      Request No. 12. Elements

        In order to meet its burden of proving that the defendant is guilty of the racketeering

conspiracy charged in Count One of the Indictment, the Government must establish beyond a

reasonable doubt each of the following elements:

                First, that at or about the time charged in Count One of the Indictment, the

racketeering enterprise charged in the Indictment existed;

                Second, that the enterprise was or would be engaged in, or its activities affected or

would affect, interstate or foreign commerce;

                Third, that the defendant was or would be employed by or associated with the

enterprise;

                Fourth, that that the defendant knowingly agreed with at least one other person

that either he or a co-conspirator would participate, either directly or indirectly, in the conduct of

the affairs of the enterprise through a pattern of racketeering activity, as described in the

Indictment; that is, that either the defendant or a co-conspirator did or would commit at least two

acts of racketeering activity.

        If the Government fails to prove any one of these elements beyond a reasonable doubt,

then you must find the defendant not guilty.



                Adapted from the charge of the Honorable William H. Pauley III in
                United States v. Meregildo, et al., 11 Cr. 576 (WHP) (S.D.N.Y.
                Nov. 28, 2012).




                                                  23
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 28 of 88



                             Count One: Racketeering Conspiracy
                    Request No. 13. First Element – Existence of the Enterprise

        I will now instruct you on the law applicable to each of these elements.

        The first element the Government must prove beyond a reasonable doubt is that the

enterprise alleged in the Indictment, the Rollin’ 30s Crips, existed and engaged in racketeering

activity. Under the racketeering statute, an enterprise includes a group of individuals who are

associated in fact although not a legal entity. The enterprise does not have to be registered or

licensed as an enterprise. It does not have to be a commonly recognized legal entity, such as a

corporation, a trade union, a partnership, or the like.

        An enterprise may be a group of people informally associated together for a common

purpose of engaging in a course of conduct. This group may be organized for a legitimate and

lawful purpose or it may be organized for an unlawful purpose. In addition to having a common

purpose, this group of people must have a core of personnel who function as a continuing unit.

Furthermore, the enterprise must continue to exist in substantially similar form through the

period charged. This does not mean that the membership must remain exactly identical, but the

enterprise must have a recognizable core that continues through a substantial period during the

time frame charged in the Indictment.

        The existence of an enterprise may be proven by what it does. Thus, you may rely on

proof of the various racketeering acts charged in the Indictment, which are discussed more fully

below, to establish the existence of the charged enterprise. While the same evidence may prove

both the racketeering acts and the existence of the organization, you should keep in mind that

those are distinct concepts.

        The Indictment alleges that the following enterprise existed: [The Court is respectfully

requested to read paragraphs 1 through 6 of the Indictment.]

                                                  24
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 29 of 88



        As I just mentioned, the Indictment defines the charged enterprise as the Rollin’ 30s

Crips. The Indictment is not evidence, and may not be considered by you as any evidence of the

guilt of the defendants.

        The Indictment alleges that the purposes of the enterprise are as follows: [The Court is

respectfully requested to read paragraph 7 of the Indictment.]

        In summary, if the Government proves beyond a reasonable doubt that there was a group

of people characterized by a common purpose or purposes, an ongoing formal or informal

organization or structure, and core personnel who functioned as a continuing unit during a

substantial period within the time frame charged in the Indictment, then an enterprise existed.


                Adapted from the charge of the Honorable Alison J. Nathan in
                United States v. Allen, 15 Cr. 95 (AJN) (S.D.N.Y. 2017) and the
                Honorable William H. Pauley III in United States v. Meregildo, et
                al., 11 Cr. 576 (WHP) (S.D.N.Y. Nov. 28, 2012)




                                                25
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 30 of 88



                             Count One: Racketeering Conspiracy
                Request No. 14. Second Element – Effect on Interstate Commerce

       The second element the Government must prove beyond a reasonable doubt with respect

to Count One is that the criminal enterprise itself, or the racketeering activities of those associated

with it, had some effect on interstate or foreign commerce. This effect on interstate commerce

could have occurred in any way and it need only have been minimal.

       Interstate commerce includes the movement of goods, services, money, and individ ua ls

between states. Congress has determined that all narcotics activity, even purely local narcotics

activity, has a substantial effect on interstate commerce. Thus, if you find that, in the course of

the racketeering activities, members of the enterprise trafficked in narcotics, you may find this

element satisfied. It is not necessary for you to find that the defendant knew the enterprise was

engaged in interstate commerce.



               Adapted from the charge of the Honorable William H. Pauley III in
               United States v. Meregildo, et al., 11 Cr. 576 (WHP) (S.D.N.Y.
               Nov. 28, 2012); see Taylor v. United States, 136 S. Ct. 2074, 2077-
               78 (2016) (“[T]he prosecution in a Hobbs Act robbery case
               satisfies the Act’s commerce element if it shows that the defendant
               robbed or attempted to rob a drug dealer of drugs or drug proceeds.
               By targeting a drug dealer in this way, a robber necessarily affects
               or attempts to affect commerce over which the United States has
               jurisdiction.”); see also id. at 2081 (“[I]t is enough that a defendant
               knowingly stole or attempted to steal drugs or drug proceeds, for,
               as a matter of law, the market for illegal drugs is ‘commerce over
               which the United States has jurisdiction.’”).




                                                  26
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 31 of 88



                              Count One: Racketeering Conspiracy
                 Request No. 15. Third Element – Association with the Enterprise

       The third element that the Government must prove beyond a reasonable doubt with

respect to Count One is that, at some time during the period charged in the Indictment the

defendant was associated with the enterprise. It is not required that the Government prove that

the defendant was associated with the enterprise for the entire time that the enterprise existed.

The Government must also prove that the defendant's association with the enterprise was

knowing, that is, made with knowledge of the existence of the criminal enterprise through a

general awareness of its nature and scope.

       The Government need not prove that the defendant agreed with every other member of

the enterprise, knew all the other members of the enterprise, or had full knowledge of all the

details of the enterprise. However, in proving this element, the Government must prove beyond

a reasonable doubt that the defendant was connected to the enterprise in some meaningful way,

and that the defendant knew the general nature of the enterprise and knew that the enterprise

existed beyond his individual role. If you find that the Government has proven this element

beyond a reasonable doubt, then the third element is satisfied.



               Adapted from the charge of the Honorable William H. Pauley III in
               United States v. Meregildo, et al., 11 Cr. 576 (WHP) (S.D.N.Y. Nov.
               28, 2012).




                                                 27
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 32 of 88



                              Count One: Racketeering Conspiracy
        Request No. 16. Fourth Element – Agreement to Commit a Pattern of Racketeering

        The fourth element the Government must prove beyond a reasonable doubt is that the

defendant knowingly conspired or agreed to participate in the conduct of the affairs of the

enterprise through a pattern of racketeering activity.      The Government must prove that the

defendant participated in some manner in the overall affairs of the enterprise and objectives of the

conspiracy, and that he did so with the intent that he or another member or members of the

conspiracy would commit two or more related acts of racketeering of the types specified in the

Indictment as part of a pattern of racketeering activity.

                                   Participation in the Conspiracy

        I have already explained the federal law on participation in a conspiracy and you should

apply that law here.

                                  Pattern of Racketeering Activity

        A pattern of racketeering activity requires at least two related acts of racketeering within

ten years of each other and that are related to each other by a common scheme or plan, such as

furthering the ends or goals of the enterprise, the Rollin’ 30s Crips, through a pattern of

racketeering activity.

        A pattern of racketeering activity consists of two or more criminal acts that are committed

within ten years of each other and that are related to each other by a common scheme or plan, such

as furthering the ends or goals of the alleged enterprise. We call those two or more criminal acts

“racketeering acts.” Since this is a conspiracy case, the conspirators need only have agreed to

commit two racketeering acts; they do not need to have succeeded in actually committing those

acts. Now, the government does not need to prove that the defendant himself agreed that he

personally would commit the racketeering acts.


                                                  28
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 33 of 88



       The government does not need to prove that the defendant agreed that any particular

racketeering acts would be committed. Any member of the enterprise may have agreed that a

racketeering act would be committed. As long as the government proves that some members of

the alleged enterprise agreed to commit two or more of the racketeering acts alleged in the

Indictment during the charged period, that the defendant was associated with the enterprise during

that period, and that the defendant knew about and agreed to facilitate or participate in the conduct

of the affairs of the alleged enterprise, then the government will have satisfied its burden of proving

the fourth and final element of RICO conspiracy.

       In a few minutes, I will describe the specific racketeering acts that the defendant is charged

with knowing and intending would be committed.

       Let me make clear that an enterprise is not the same thing as the pattern of racketeering

activity. To convict, the Government must prove beyond a reasonable doubt both that there was

an enterprise and that the enterprise’s affairs were conducted through a pattern of racketeering

activity. As I have mentioned, the enterprise in this case is alleged to be a group of individ ua ls

who associated together for a common purpose of engaging in a course of conduct. A pattern of

racketeering activity, on the other hand, is a series of criminal acts.

       The existence of the alleged enterprise is proved by evidence of an ongoing organizatio n,

formal or informal, with a common purpose and by evidence that various core personnel of the

group functioned as a continuing unit.

       The pattern of racketeering activity, on the other hand, is proved by evidence of a minimum

of two related acts of racketeering that the participants in the alleged enterprise committed or aided

and abetted. These separate acts only form a pattern of racketeering activity if they have the same

or similar purposes, results, participants, victims, or methods of commission, or otherwise are


                                                  29
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 34 of 88



interrelated by distinguishing characteristics and are not isolated events.      In other words, to

constitute a pattern of racketeering activity, these separate acts must be related to each other and

they must be related to the enterprise. The proof used to establish those separate elements may be

the same or overlapping. For example, if you find that an ongoing enterprise existed, the existence

of this enterprise may help establish that the separate racketeering acts were part of a “pattern” of

continuing criminal activity.   Nevertheless, you should bear in mind that proof of an enterprise

does not necessarily establish proof of a pattern of racketeering activity, and vice versa. The

existence of an enterprise is a separate element that must be proven by the Government beyond a

reasonable doubt.

       Finally, although you need not decide whether the defendant agreed to the commission of

any particular racketeering act in order to convict the defendant of the RICO conspiracy offense,

you must be unanimous as to which type or types of predicate racketeering activity the defendant

agreed would be committed; for example at least two acts of murder or attempted murder, two acts

of robbery, two acts of drug dealing, or any combination thereof.

       I will now instruct you on the substantive law of those offenses.


               Adapted from the charge of the Honorable Colleen McMahon in
               United States v. Mendoza, 11 Cr. 974 (CM) (S.D.N.Y. Oct. 31,
               2013), the Honorable Alison J. Nathan in United States v. Allen,
               15 Cr. 95 (AJN) (S.D.N.Y. 2017), and the Honorable William H.
               Pauley III in United States v. Meregildo, et al., 11 Cr. 576 (WHP)
               (S.D.N.Y. Nov. 28, 2012); see also H.J. Inc. v. Nw. Bell Tel. Co.,
               492 U.S. 299, 242-43 (1989); United States v. Alkins, 925 F.2d
               541, 551-53 (2d Cir. 1991); United States v. Coiro, 922 F.2d 1008,
               1017 (2d Cir. 1991); United States v. Kaplan, 886 F.2d 536, 543
               (2d Cir. 1989); United States v. Indelicato, 865 F.2d 1370, 1383-84
               (2d Cir. 1989) (en banc).




                                                 30
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 35 of 88



                             Count One: Racketeering Conspiracy
 Request No. 17. Fourth Element – Pattern of Racketeering – Racketeering Predicates, Generally

        For the purposes of Count One, the Indictment alleges that the following categories of

criminal violations were committed or were intended to be committed as part of the racketeering

conspiracy:

                (a)     Acts involving murder, conspiracy to commit murder, and
                        attempted murder, in violation of New York State law;

                (b)     Acts involving robbery, conspiracy to commit robbery, and
                        attempted robbery, in violation of New York State law; and

                (c)     Acts involving the distribution of controlled substances,
                        including cocaine base (commonly referred to as “crack” or
                        “crack cocaine”), heroin, or marijuana, and conspiracy to
                        commit, and aiding and abetting of, the same, in violation of
                        federal law.

        In a moment, I will instruct you on the substantive law of each of these offenses. Again,

the Government must prove beyond a reasonable doubt that, within a ten-year period, excluding

any period of incarceration, two related acts and offenses in violation of these statutes were

committed, or were intended to be committed, by the defendant himself or by a co-conspirator as

part of the charged racketeering conspiracy. The Government need not prove that the defendant

himself committed or agreed to commit any of these acts or offenses, so long as the Governme nt

proves that the defendant participated in some manner in the overall objective of the conspiracy.

       You also will note that, for each of the charged categories of predicate offenses, the

Indictment charges a violation of more than one specific law. I instruct you that, in order to find

that a given predicate offense was in fact an object of the charged racketeering conspiracy, you

need not find that the object of the conspiracy involved violations of both the federal and state

statutes, or of multiple state statutes; rather, you need only find that the object of the conspiracy

involved the violation of at least one of the specified statutes.


                                                  31
Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 36 of 88



     Adapted from the charge of the Honorable Paul A. Engelmayer in
     United States v. Carlos Urena, et al., S5 11 Cr. 1032 (PAE).




                                   32
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 37 of 88



                            Count One: Racketeering Conspiracy
     Request No. 18. Fourth Element – Pattern of Racketeering – Racketeering Predicates,
     Murder, Conspiracy to Commit Murder, and Attempted Murder Under New York Law

       As I just explained, the Indictment alleges that one of the categories of criminal violatio ns

that were committed or were intended to be committed as part of the racketeering conspiracy were

acts involving murder, conspiracy to commit murder, and attempted murder in violation of New

York State law. I will describe those crimes now.

       In order for you to find that a person committed murder under New York State law, the

Government must prove beyond a reasonable doubt that:

               First, that the individual caused the death of the victim, or aided and
               abetted the same; and

               Second, that the individual did so with the intent to cause the death
               of the victim or another person.

       I will describe these two elements in greater detail in a moment.

       I have already described conspiracy under New York State law to you. You should apply

those instructions here.

       I will now instruct you on attempt under New York State law. Under New York law, “a

person is guilty of an attempt to commit a crime when, with intent to commit a crime, he engages

in conduct which tends to effect the commission of such crime.” You may only find that a person

attempted to commit a crime if you find that he, or those he was aiding and abetting, were on the

verge of actually committing it. Mere preparation is not sufficient. The acts committed by the

person, or those he is aiding and abetting, must be those acts that are required to carry the project

forward within “dangerous proximity” of the criminal end to be attained.

       In determining whether the defendant agreed as part of the racketeering conspiracy that he

or a co-conspirator would commit or attempt to commit acts involving murder in violation of New

York State law, you may apply the instructions on aiding and abetting I gave you earlier. Thus,
                                                 33
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 38 of 88



you may find that the racketeering conspiracy involved acts involving murder either because you

find that the defendant agreed that either he or a co-conspirator would commit or attempt to commit

an act constituting murder under New York law, or because you find that he agreed that he or a

co-conspirator would assist a third party in doing so.



               Adapted from CJI2d [NY] Penal Law §§ 125.25, 110.10, 105.15.
               See New York State Penal Law, Chapter 40, Article 125, Section
               25; see also People v. Dennis, 75 N.Y.2d 821 (1989); People v.
               Hedgeman, 70 N.Y.2d 533, 543 (1987).; United States v. Desena,
               287 F.3d 170, 178 (2d Cir. 2002) (noting that New York court have
               interpreted the state attempt statute to “require that the Governme nt
               prove the defendant engaged in conduct that came dangerously near
               the commission of the completed crime”).




                                                34
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 39 of 88



                            Count One: Racketeering Conspiracy
     Request No. 19. Fourth Element – Pattern of Racketeering – Racketeering Predicates,
    Murder, Conspiracy to Commit Murder, and Attempted Murder Under New York Law –
                                         Causation

        The first element that the Government must prove beyond a reasonable doubt in order for

you to find that a person committed or attempted to commit murder under New York State law is

that the individual caused or attempted to cause the death of the victim, or aided and abetted

another who caused or attempted to cause the death of the victim.

        To prove that the individual caused or attempted to cause a victim’s death, or aided and

abetted another who did so, the Government must prove that the victim’s death was or would

have been a sufficiently direct cause of the individual’s conduct, or that the death was a

reasonably foreseeable result of the conduct.

        An individual’s conduct is an actual contributory cause of the death of another when that

conduct forged a link in the chain of causes which actually brought about the death—in other

words, when the conduct set in motion or continued in motion the events which ultimately

resulted in the death.

        An obscure or merely probable connection between the conduct and the death will not

suffice. At the same time, if the individual’s conduct is an actual contributory cause of the death

of another, then it does not matter that such conduct was not the sole cause of the death, or that a

pre-existing medical condition also contributed to the death, or that the death did not

immediately follow the injury. Death is a reasonably foreseeable result of an individual’s

conduct when the death should have been foreseen as being reasonably related to the actor’s

conduct. It is not required that the death was the inevitable result or even the most likely result.




                                                 35
Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 40 of 88



     Adapted from CJI2d [NY] § 125.25. See New York State Penal
     Law, Chapter 40, Article 125, Section 25; see also People v. Roth,
     80 N.Y. 2d 39 (1992).




                                     36
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 41 of 88



                            Count One: Racketeering Conspiracy
     Request No. 20. Fourth Element – Pattern of Racketeering – Racketeering Predicates,
 Murder, Conspiracy to Commit Murder, and Attempted Murder Under New York Law – Intent

       The second element that the Government must prove beyond a reasonable doubt in order

for you to find that a person committed or attempted to commit murder under New York state law

is that the person intended to cause the death of another person.

       Intent does not require premeditation.     In other words, intent does not require advance

planning. Nor is it necessary that the intent be in the individual’s mind for any particular period

of time. The intent can be formed, and need only exist, at the very moment the individual engages

in prohibited conduct or acts to cause the prohibited result, and not at any earlier time.

       The question naturally arises as to how to determine whether or not a person had the intent

required for the commission of a crime.      To make that determination, you must decide if the

required intent can be inferred beyond a reasonable doubt from the proven facts. In doing so, you

may consider the individual’s conduct and all of the circumstances surrounding that conduct,

including, but not limited to, the following: (1) what, if anything, the individual did or said; (2)

what result, if any, followed the individual’s conduct; and (3) was that result the natural, necessary

and probable consequence of that conduct.

       Therefore, from the facts you find to have been proven, you must decide whether or not

you can infer beyond a reasonable doubt that the individual had the intent to cause the death of

another person.

       One final note on intent under New York state law. There is no requirement that the person

who is murdered or injured during an attempted murder be the same person who was intended to

be murdered. Thus, the intent element is satisfied when a person intends to kill one person, but,

instead, kills or injures another person.


                                                 37
Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 42 of 88



     Adapted from CJI2d [NY] Culpable Mental States: Intent. See
     New York State Penal Law, Chapter 40, Article 125, Section 25;
     see also People v. Getch, 50 N.Y.2d 456 (1980).




                                    38
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 43 of 88



                            Count One: Racketeering Conspiracy
     Request No. 21. Fourth Element – Pattern of Racketeering – Racketeering Predicates,
   Robbery, Conspiracy to Commit Robbery, and Attempted Robbery Under New York Law

       The Indictment also alleges that a category of criminal violations that were committed or

were intended to be committed as part of the racketeering conspiracy were: Acts involving robbery,

attempted robbery, and conspiracy to commit robbery, in violation of New York State law.

       Under New York State law, a person is guilty of robbery when he forcibly steals property.

I have already described attempt and conspiracy under New York State law to you.



               Adapted from CJI2d [NY] Robbery Third Degree and Robbery
               Second Degree. See New York State Penal Law §§ 160.05,
               160.10.




                                               39
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 44 of 88



                              Count One: Racketeering Conspiracy
       Request No. 22. Fourth Element – Pattern of Racketeering – Racketeering Predicates,
                              Distribution of Controlled Substances

        The Indictment also alleges that a category of criminal violations that were committed or

were intended to be committed as part of the racketeering conspiracy were: Acts involving the

distribution of controlled substances, including crack, heroin, or marijuana, in violation of federal

law.

        Under Title 21, United States Code, Section 841, it is unlawful for any person knowingly

or intentionally “to manufacture, distribute, or dispense, or possess with intent to manufacture,

distribute or dispense, a controlled substance.”       Cocaine base, commonly known as “crack,”

heroin, and marijuana are all “controlled substances” under the federal statute. The Governme nt

need not prove the purity of the controlled substances—any mixture or substance containing a

detectable amount of a controlled substance is sufficient.

        The elements of distributing or possessing with the intent to distribute a controlled

substance are:

                 First, that the defendant or a co-conspirator distributed a controlled
                 substance, or possessed a controlled substance with the intent to
                 distribute it.

                 Second, that he did so intentionally and knowingly; and

                 Third, that the substance involved       was in fact a controlled
                 substance.

        In determining whether the defendant agreed as part of the racketeering conspiracy that he

or a co-conspirator would commit acts involving the distribution of a controlled substance, you

may apply the aiding and abetting instruction I gave you earlier. Thus, you may find that the

racketeering conspiracy involved the distribution of controlled substances because you find that

the defendant agreed that either he or a co-conspirator would personally distribute drugs or possess


                                                  40
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 45 of 88



them with intent to distribute, or because you find that he agreed that he or a co-conspirator would

assist a third party in doing so.

        “Distribution”

        The word “distribution” means the actual, constructive or attempted transfer of the drug.

To distribute simply means to deliver, to pass over, to hand over something to another person, or

to cause it to be delivered, passed on or handed over to another. Distribution does not require a

sale, but includes sales.

        “Possession With Intent To Distribute”

        What does “possession with intent to distribute” mean? I will first discuss the concept of

“possession,” and then discuss the concept of “intent to distribute.”

        “Possession”

        The legal concept of possession may differ from the everyday usage of the term, so let me

explain it in some detail. Actual possession is what most of us think of as possession—that is,

having physical custody or control of an object, as I possess this pen. If you find that the defendant

or his co-conspirator had the controlled substance on his person, then you may find that he or she

had possession of it.       However, a person need not have actual, physical possession—that is,

physical custody of an object—in order to be in legal possession of it. If a person has the ability

to exercise substantial control over an object, even if he or she does not have the object in his

physical custody, and that person has the intent to exercise such control, then the person is in

possession of that object. This is called “constructive possession.”

        Control over an object may be demonstrated by the existence of a working relationship

between one person having the power or ability to control the item and another person who has

actual physical custody. The person having control “possesses” the narcotics, because he or she


                                                 41
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 46 of 88



has an effective working relationship with the person who has actual physical custody of the

narcotics, and because he or she can direct the movement or transfer or disposition of the

narcotics. In addition, an individual may have possession of an item that is not found on his

person because that individual has a relationship to the location where the item is maintained. In

this manner, for example, a businessperson may possess things that are scattered throughout a

number of stores or offices or installations around the country.

        More than one person can have control over the same narcotics. The law recognizes that

possession may be sole or joint. If one person alone has actual or constructive possession of a

thing, possession is sole. If more than one person has possession of it, as I have defined

possession for you, then possession is joint. That is what is meant by “possession.”

        Finally, possession and ownership are not the same. A person can possess an object and

not be the owner of the object.

        “Intent to Distribute”

        Possession “with intent to distribute” simply means the possession of a controlled

substance with the intention or purpose to “distribute” it to another person or persons.          To

“distribute” means the actual, constructive, or attempted transfer of a controlled substance.

“Distribution” includes delivering, passing, or handing over something to another person, or

causing something to be delivered, passed on, or handed over. Distribution does not require a sale.

        Since no one can read a defendant’s mind, the determination as to a defendant’s intent is

inferred from his behavior. Basically, the question with regard to the intent aspect of the

underlying offense is whether any drugs in a defendant’s possession, that is, subject to his

control in the manner I have indicated, were for his personal use or for the purpose of

distribution, or delivery to another.


                                                 42
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 47 of 88



       Often it is possible to make the determination as to whether drugs were possessed “with

intent to distribute” from the quantity of drugs that a defendant may have possessed, although the

possession of a large quantity of narcotics does not necessarily mean that a defendant intended to

distribute them. On the other hand, a defendant may have intended to distribute a controlled

substance even if he did not possess a large amount of it. Other physical evidence, such as

paraphernalia for the packaging and processing of drugs, can show an intent to distribute. It

might also be evidence of a plan or a scheme to distribute. You should make your decision

whether the Government has proved beyond a reasonable doubt that the defendant you are

considering committed the offense charged in Count One of the Indictment from all of the

evidence presented in this case.

“Controlled Substance”

       Finally, I instruct you that, as a matter of law, crack, heroin, and marijuana are each a

“controlled substance.”

               Adapted from the charges of the Honorable Colleen McMahon in
               United States v. Boykin, 10 Cr. 391 (CM) (S.D.N.Y. 2013), the
               Honorable Leonard B. Sand in United States v. Rios, 91 Cr. 914
               (S.D.N.Y. 1992), the Honorable John M. Walker in United States
               v. Torres, aff’d 901 F.2d 205 (2d Cir. 1990), and from Sand,
               Modern Federal Jury Instructions, §§ 56-5, 56-7, 56-12, and 56-13.




                                                43
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 48 of 88



                                Count One: Racketeering Conspiracy
                               Request No. 23. Special Interrogatories

        If, and only if, you find either defendant TORRES or defendant OWEN guilty of Count

One, you must then answer an additional question about the scope of that defendant’s agreement

to violate the racketeering laws.

        The Government has alleged that the pattern of racketeering activity to which defendants

TORRES and OWEN agreed would be committed included acts involving murder. If you are

unable to conclude, unanimously, that the Government has proven beyond a reasonable doubt that

acts of murder were within the scope of the defendant’s agreement, check “Not Proven” in

response to that question on the verdict form.

        If, however, you conclude, unanimously, that the pattern of racketeering activity that the

defendant agreed would be committed included acts involving murder, check “Proven” in response

to that question on the verdict form. 1

        The Government has alleged that the pattern of racketeering activity to which defendants

TORRES and OWEN agreed would be committed included SEPARATE acts involving murder.

If you are unable to conclude, unanimously, that the Government has proven beyond a reasonable

doubt that THE SEPARATE (The Government should indicate which act relates to which

defendant) acts of murder were within the scope of the defendant’s agreement, check “Not Proven”

in response to that question on the verdict form.

        If, however, you conclude, unanimously, that the pattern of racketeering activity that the

defendant agreed (The Government should indicate which murder relates to which defendant)




1 As explained out the outset, language proposed by the Government to which the defense objects
is in red, and language proposed by the defense to which the Government objects is in blue.
                                                    44
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 49 of 88



would be committed included acts involving murder, check “Proven” in response to that question

on the verdict form.

       Your finding on this additional question must be unanimous.

               Adapted from the charge of the Honorable Jed S. Rakoff in United
               States v. Donque Tyrell, 15 Cr 95 (JSR); see 18 U.S.C. § 1963(a)
               (setting forth a maximum sentence of life imprisonment “if the
               violation is based on a racketeering activity for which the maximum
               penalty includes life imprisonment,” which activities include
               murder, in violation of New York State law”).




                                               45
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 50 of 88



               Counts Two, Four and Five: Violent Crimes in Aid of Racketeering
                            Request No. 24. General Instructions

       Counts Two and Four charge OWEN with committing violent crimes in aid of racketeering,

in violation of Section 1959 of Title 18 of the United States Code. Specifically, Count Two charges

OWEN with committing attempted murder or assault with a dangerous weapon on or about May

14, 2015, or aiding and abetting the same; Count Four charges OWEN with committing assault

resulting in serious bodily injury on or about Jun 9, 2015, or aiding and abetting the same; and

Count Five charges VENTURA with committing attempted murder or assault with a dangerous

weapon in aid of racketeering on or about September 6, 2017, or aiding and abetting the same.

       Section 1959 of Title 18 of the United States Code provides as follows:

       Whoever for the purpose of gaining entrance to or maintaining or increasing
       position in an enterprise engaged in racketeering activity, murders, assaults with a
       deadly weapon or dangerous instrument, commits assault resulting in a serious
       physical injury upon or threatens to commit a crime of violence against any
       individual, in violation of the laws of any state of the United States, or attempts or
       conspires to do so, [is guilty of a crime.]




                                                46
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 51 of 88



                Counts Two, Four and Five: Violent Crimes in Aid of Racketeering
                                   Request No. 25. Elements

       In order to find OWEN guilty on Counts Two and Four, and in order to find VENTURA

guilty on Count Five, the Government must prove beyond a reasonable doubt each of the following

elements:

       First, that the enterprise charged in Count One existed, that it engaged in racketeering

activity, and that it engaged in or its activities affected interstate or foreign commerce, as I have

already explained those concepts to you.

       Second, that the defendant committed the crime alleged (i.e., assault or attempted murder

in aid of racketeering); and

       Third, that his general purpose in doing so was to gain entrance to the alleged enterprise,

or maintain or increase his position in the alleged enterprise.




                                                  47
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 52 of 88



               Counts Two, Four and Five: Violent Crimes in Aid of Racketeering
                  Request No. 26. First Element – Existence of the Enterprise

       I have already defined for you, in connection with Count One, the concepts of the

“enterprise,” “affecting interstate commerce,” and “racketeering activity.” If you find that the

Rollin’ 30s Crips, the enterprise alleged in Count One, did not exist, or did not affect interstate

commerce, or did not engage in the offenses described in that Count, then you need not consider

Counts Two, Four or Five any further, since the defendant cannot then be guilty of that count. If

you find beyond a reasonable doubt that the enterprise did exist, affected interstate commerce, and

engaged in racketeering activity as described in Count One, then you must go on to consider the

other elements of these charges.

               Adapted from charge of the Honorable Michael B. Mukasey in United
               States v. Joseph Brideson, et al., 00 Cr. 1118 (MBM); Sand, Modern
               Criminal Jury Instructions, Instruction 52-37 (2010).




                                                48
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 53 of 88




                 Counts Two, Four and Five: Violent Crimes in Aid of Racketeering
                         Request No. 27. Second Element – Violent Crime

        Count Two charges OWEN with committing assault with a dangerous weapon, and

attempted murder, in aid of the Rollin’ 30s Crips, and aiding and abetting the same.

        Count Four charges OWEN with committing assault that resulted in serious bodily injury

in aid of the Rollin’ 30s Crips, and aiding and abetting the same.

        Count Five charges VENTURA with committing assault with a dangerous weapon, and

attempted murder, in aid of the Rollin’ 30s Crips, and aiding and abetting the same.

        I have already explained for you the content and elements of the laws that define

attempted murder in the State of New York, and the concept of aiding and abetting liability. I

instruct you to follow those definitions here to determine if the Government has satisfied its

burden as to the second element of Counts Two and Five.

        Now I will instruct you on assault with a deadly weapon and assault resulting in serious

bodily injury.

        Under New York State law, a person is guilty of assault with a deadly weapon if the

Government proves beyond a reasonable doubt:

                 First, that the person caused physical injury to another person by means of a
                 deadly weapon or dangerous instrument; and

                 Second, that he did so with the intent to cause physical injury to another person.

        “Physical injury” means impairment of physical condition or substantial pain. A “deadly

weapon” is any loaded weapon from which a shot, readily capable of producing death or other

serious physical injury, may be discharged. For a firearm to be considered a “deadly weapon” it

must be loaded and operable—although there is no requirement that the defendant knew it was

loaded or operable at the time he possessed it.

                                                  49
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 54 of 88



       As I instructed you earlier, under New York state law, there is no requirement that the

person who is injured be the same person who was intended to be injured. Thus, with respect to

Counts Two, Four and Five, the intent element is satisfied when the defendant intends to cause

physical injury to one person, but, instead, injures another person.

       Under New York State law, a person is guilty of assault resulting in serious physical

injury if the Government proves beyond a reasonable doubt:

               First, that the person caused serious physical injury to another person; and

               Second, that he did so with the intent to cause serious physical injury to another
               person.

       “Serious physical injury” means physical injury which creates a substantial risk of death,

or which causes death or serious and protracted disfigurement, protracted impairment of health

or protracted loss or impairment of the function of any bodily organ.


       Adapted from the charge of the Honorable William H. Pauley III in United States
       v. Meregildo, et al., 11 Cr. 576 (WHP) (S.D.N.Y. Nov. 28, 2012).




                                                 50
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 55 of 88



              Counts Two, Four and Five: Violent Crimes in Aid of Racketeering
   Request No. 28. Third Element – Purpose to Gain Entrance or Maintain or Increase Position

       The last element the government must prove with respect to Counts Two, Four and Five

is that the defendant acted for the purpose of gaining entrance to, maintaining a position in, or

increasing a position in that enterprise. To establish that a defendant committed the assault with

a deadly weapon, or the attempted murder, or the assault resulting in serious bodily injury, for

the purpose of gaining entrance to or maintaining or increasing his position in the enterprise, the

government must prove that the defendant’s general purpose in committing the crime in question

was to gain entrance to, increase his position in or maintain his position in the enterprise.

       Your focus in this element is on the general purpose of the defendant. The Government

does not need to prove that maintaining or increasing his position in the enterprise was a

defendant’s sole or principal motive so long as it was a substantial motivating factor in that

defendant’s decision to participate in the attempted murders or the assault. For example, this

element is satisfied if the defendant committed the crime because it would allow him to gain

entrance to the enterprise, because he knew it was expected of him by reason of his association

with the enterprise, because it would maintain or enhance his position or prestige within the

enterprise, or, with respect to a high-ranking member of the enterprise, if that person committed

or sanctioned the charged violent act to protect the enterprise’s operations or to advance the

objectives of the enterprise. These examples, however, are by way of illustration and are not

exhaustive.

       Adapted from charge of the Honorable Michael B. Mukasey in United States v.
       Joseph Brideson, et al., 00 Cr. 1118 (MBM); the Honorable Kenneth M. Karas in
       United States v. Jeffrey Herring, 16 Cr. 302 (KMK); Sand, Modern Criminal Jury
       Instructions, Instr. 52-41;




                                                  51
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 56 of 88



                            Counts Three and Six: Firearms Offense
                       Request No. 29. Indictment and General Instructions

       Count Three charges OWEN with violating Section 924(c) of Title 18 of the United

States Code. That provision makes it a crime for any person, “during and in relation to any

[federal] crime of violence [to] use[] or carr[y] a firearm,” or, “in furtherance of any such crime,

[to] possess[] a firearm.” Count Six charges VENTURA with a violation of the same statute.

       Counts Three and Six, by its terms, are connected to the violent crimes in aid of

racketeering charged in Counts Two and Five, respectively. What that means is, because Count

Three is connected to Count Two, you cannot consider Count Three unless you find OWEN

guilty of Count Two. Likewise, because Count Six is connected to Count Five, you cannot

consider Count Six unless you find VENTURA guilty of Count Five. On the other hand, if you

find OWEN guilty of Count Two, then you must determine whether the Government has proved,

beyond a reasonable doubt, that he is guilty of Count Three. And if you find VENTURA guilty

of Count Five, only then do you determine whether the Government has proved, beyond a

reasonable doubt, that he is guilty of Count Six.




                                                    52
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 57 of 88



                             Counts Three and Six: Firearms Offense
                                    Request No. 30. Elements

       For the Government to sustain its burden as to Counts Three and Six, the Government must

prove the following elements beyond a reasonable doubt:

               First, that on or about the dates alleged in the Indictment, the defendant knowingly

used or carried or possessed a firearm, or any combination of those acts, or aided and abetted the

use, carrying or possession of a firearm by another;

               Second, that the defendant used or carried the firearm during and in relation to, or

possessed a firearm in furtherance of the crimes of violence charged in Counts Two and Five.

       If you find that the Government has satisfied its burden as to each of those elements, then

you must also determine whether the Government has proved that the defendant you are

considering brandished or aided and abetted the brandishing of the weapon, and whether the

Government has proved that the weapon was discharged. If you are unable to unanimously agree

on any one of these elements, then you need not determine whether the weapon was brandished or

discharged.



               Adapted from Sand, Modern Federal Jury Instructions, Instr. 35-87
               and from the charge of the Honorable Lewis A. Kaplan in United
               States v. Jeffrey Otis Redden, 02 Cr. 1141 (S.D.N.Y. July 27,
               2004).




                                                53
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 58 of 88



                             Counts Three and Six: Firearms Offense
      Request No. 31. First Element - “Using,” “Carrying,” “Possessing,” and “Knowingly”

        The first element the Government must prove beyond a reasonable doubt is that on or

about the dates set forth in the Indictment the defendant knowingly used, carried, or possessed a

firearm, or aided and abetted the use, carrying or possession of a firearm.

        Firearm

        A firearm under the statute means “any weapon . . . which will or is designed to or may

readily be converted to expel a projectile by the action of an explosive.” In considering the

specific element of whether the defendant used or carried or possessed a firearm, it does not

matter whether the firearm was loaded or operable at the time of the crime. Operability is not

relevant to your determination of whether a weapon qualifies as a firearm. I instruct you that a

gun is a firearm.

        “Use”

        In order to prove that someone used the firearm, the Government must prove beyond a

reasonable doubt an active employment of the firearm during and in relation to the commission

of the relevant crime—here, the violent crimes in aid of racketeering charged in Counts Two and

Five. This does not mean that the user must actually fire or attempt to fire the weapon, although

those would obviously constitute use of the weapon. Brandishing, displaying, or even referring

to the weapon so that others present knew that the defendant had the firearm available if needed

all constitute use of the firearm. The mere possession of a firearm at or near the site of the crime

without active employment as I just described it is not, however, sufficient to constitute use of

the firearm.




                                                 54
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 59 of 88



        “Carry”

        In order to prove that someone carried a firearm, the Government must prove beyond a

reasonable doubt that the person had the weapon within his control so that it was available in

such a way that it furthered the commission of the crime. The person need not have held the

firearm physically, that is, have had actual possession of it on his person. If you find that the

person had dominion and control over the place where the firearm was located, and had the

power and intention to exercise control over the firearm, and that the firearm was immediately

available to him in such a way that it furthered the commission of the drug trafficking crime, you

may find that the Government has proven that the individual carried the weapon.

        “Possess”

        I previously have instructed you on the meaning of “possession,” and you should follow

those instructions here. To reiterate, neither actual physical custody nor ownership is required to

show that a person possesses an object.

        Possession of a firearm in furtherance of a crime requires that the defendant possess a

firearm and that the possession advance or move forward the crime. The mere presence of a

firearm is not enough. Possession in furtherance requires that the possession be incident to and

an essential part of the crime. The firearm must have played some part in furthering the crime in

order for this element to be satisfied.

        Aiding and Abetting

        The defendant is also charged with aiding and abetting the crime charged in Counts Three

and Six. I previously instructed you on aiding and abetting law, and you should apply those

instructions in determining whether the defendant you are considering is guilty of Counts Three




                                                 55
            Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 60 of 88



and Six as an aider and abettor. I also want to give you an additional instruction that applies

specifically to Counts Three and Six.

        To convict the defendant you are considering of aiding and abetting the crime charged in

Counts Three and Six, you must find that the defendant either facilitated the use, carrying, or

possession of the firearm or the commission of the charged violent crime. It is not necessary that

the defendant facilitate both the possession, use, or carrying of the firearm and the crime of

violence.

        To convict a defendant of this offense on an aiding and abetting theory, you must find

that the defendant had advance knowledge that a participant in the crime of violence would use,

carry, or possess a firearm in furtherance of the crime of violence. Advance knowledge means

knowledge at a time the defendant can attempt to alter the plan or withdraw from it. Knowledge

of the gun may, but does not have to, exist before the underlying crime is begun. It is sufficient

if the knowledge is gained in the middle of the underlying crime, so long as the defendant

continues to participate in the crime and has a realistic opportunity to withdraw from it. You

may, but need not, infer that the defendant has sufficient foreknowledge if you find that the

defendant continued his participation in the crime after learning about the use, carrying, or

possession of a gun by a co-conspirator.

        In other words, as to aiding and abetting the offense charged in Counts Three and Six, the

Government must prove beyond a reasonable doubt that the defendant either facilitated the use,

carrying, or possession of the firearm or the commission the charged crime of violence, and had

knowledge of the firearm when he still had a realistic opportunity to withdraw from the crime of

violence or drug trafficking crime.

        “Knowingly”



                                                 56
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 61 of 88



        I have previously defined the term “knowingly” for you, and you should apply that

definition here.


                Adapted from the charge of the Honorable Cathy Seibel in United
                States v. Gayle, 16 Cr. 361(CS) (S.D.N.Y. 2017) and the
                Honorable William H. Pauley in United States v. Dominguez, 16
                Cr. 108 (WHP) (S.D.N.Y. 2016); see also Rosemond v. United
                States, 134 S. Ct. 1240, 1243 (2014) (For the purpose of
                establishing aiding and abetting under Section 924(c), the
                affirmative act requirement is satisfied if “the defendant actively
                participated in the underlying drug trafficking or violent crime.”);
                id. at 1250 n.9 (“[I]f a defendant continues to participate in a crime
                after a gun was displayed or used by a confederate, the jury can
                permissibly infer from his failure to object or withdraw that he had
                [sufficient advance] knowledge.”).




                                                  57
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 62 of 88



                            Counts Three and Six: Firearms Offense
        Request No. 32. Second Element - During and In Relation To a Crime of Violence

        The second element that the Government must prove beyond a reasonable doubt is that the

defendant used or carried a firearm during and in relation to a crime of violence, or possessed a

firearm in furtherance of a crime of violence. Possession in furtherance, as I indicated, requires

that the possession be incident to and an essential part of the crime. The firearm must have played

some part in furthering the crime in order for this element to be satisfied. Mere possession of a

firearm is not sufficient.

        I instruct you that the violent crimes in aid of racketeering charged in Counts Two and Five

of the Indictment qualify as crimes of violence under the law.

                Adapted from charge of The Honorable Lewis A. Kaplan in United
                States v. Jeffrey Otis Redden, 02 Cr. 1141, the charge of The
                Honorable Denise Cote in United States v. Joel Lopez, 03 Cr. 1102
                (DLC), and the Honorable Robert W. Sweet in United States v.
                Akayed Ullah, 18 Cr. 16 (RJS).




                                                58
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 63 of 88




                            Counts Three and Six: Firearms Offense
           Request No. 33. Special Interrogatories on “Brandishing” and “Discharging”

       If you find the defendant you are considering guilty of Counts Three or Six, then you

must make two special findings: first, whether the Government has proven beyond a reasonable

doubt that the defendant “brandished the firearm, or aided and abetted another who brandished

the firearm; and second, whether the Government has proven beyond a reasonable doubt that the

firearm was discharged. There is a place on the verdict form in which to record your

determinations.

       To “brandish” a firearm means to display all or part of the firearm, or to otherwise make

the presence of the firearm known to another person, in order to intimidate that person, regardless

of whether the firearm is directly visible to that other person.

       With respect to the issue of “brandishing,” a defendant is guilty of aiding and abetting the

brandishing of a firearm if he had advance knowledge that another participant in the crime of

violence or drug trafficking crime would display the firearm or make the presence of the firearm

known for purposes of intimidation. This does not mean that the defendant or another must have

actually fired or attempted to fire the weapon, although each of those actions would obviously

involve “brandishing” the weapon.

       “Discharge” means to fire or shoot. The defendant need not be the person who

personally discharged the firearm and, indeed, the discharge may even be accidental.

       Your special findings must be beyond a reasonable doubt and must be unanimous.

                  Adapted from the charge of the Honorable Jed S. Rakoff in United
                  States v. Walker, 16 Cr. 567 (JSR) (S.D.N.Y. 2018), the Honorable
                  William H. Pauley III in United States v. Meregildo et al., 11 Cr.
                  576 (S.D.N.Y. Nov. 28, 2012) and adapted from Sand, Modern
                  Federal Jury Instructions, Instr. 35-80 (1999), and the Honorable
                  Richard J. Sullivan in United States v. Washington, 11 Cr. 605

                                                  59
Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 64 of 88



     (S.D.N.Y. 2012). See also Dean v. United States, 556 U.S. 568
     (2009) (holding that Section 924(c)(1)(A)(iii) does not require proof
     that the discharge of a firearm was intentional, and explaining that
     the statute is satisfied “if a gun is discharged in the course of a
     violent or drug trafficking crime, whether on purpose or by
     accident”).




                                      60
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 65 of 88



                         Count Seven: Felon in Possession of Ammunition
                        Request No. 34. Indictment and General Instructions

       Count Seven charges VENTURA with knowingly possessing .45 caliber ammunition that

had previously been shipped or transported in interstate commerce, knowing that he had

previously been convicted of a crime punishable by imprisonment for a term exceeding one year.

This charge is a violation of Title 18 of the United States Code, Section 922(g)(1), which says

that it is a crime for any person “who has been convicted in any court of a crime punishable by

imprisonment for a term exceeding one year, . . . to . . . possess in or affecting commerce, any . .

. ammunition . . . .”

                                        Purpose of the Statute

       Congress was of the view that the ease with which persons, including criminals, were

able to acquire firearms was a significant factor in the prevalence of violent crime in the United

States, and that federal control over gun dealers and restriction of the distribution of firearms

would be helpful to state and local authorities in meeting this problem. Accordingly, it passed a

series of laws designed to give support to federal, state and local law enforcement officials in

combating crime and violence. In your role as jurors, you are not to be concerned with the

wisdom or the policy of those laws. If in fact a violation has occurred, the law should be

enforced.

       In general, these laws include provisions that prohibit certain categories of people from

possessing or receiving firearms that were shipped in interstate commerce, and requires any

person in the business of dealing in firearms to be licensed.

       The government contends that the defendant was within the class of people prohibited

from possessing firearms shipped in interstate commerce because he had been convicted of a

crime punishable by more than a year in jail.

                                                  61
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 66 of 88



       In your role as jurors, you are not to be concerned with the wisdom or the policy of these

laws. Your verdict must be based on the evidence in this case. Your verdict may not be based

on your personal approval or disapproval of the firearm laws passed by Congress.



              Adapted from Sand, Modern Federal Jury Instructions, Instr. 35-
              46, the charges in United States v. Davis, 07 Cr. 468 (S.D.N.Y.
              Jan. 12, 2009), and United States v. Squires, 69 Cr. 911 (S.D.N.Y.
              1969).




                                               62
           Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 67 of 88



                           Count Seven: Felon in Possession of Ammunition
                                      Request No. 35. Elements

          For the Government to sustain its burden as to Count Seven, the Government must prove

the following elements beyond a reasonable doubt:

          First, that the defendant previously was convicted of a crime punishable by imprisonme nt

for a term exceeding one year, i.e., a felony, in a court of the United States or any State prior to

the date he is charged with possessing the ammunition or firearm; and that he knew that he had

been convicted of such a crime. The Government need not prove that the defendant was actually

sentenced to imprisonment for more than one year, or that the defendant knew he was not allowed

to possess the ammunition or firearm.

          I instruct you that the fact of the prior conviction that is an element of the offense is only

to be considered by you for the fact that it exists, and for the defendant’s knowledge of its

existence, and nothing else. You are not to consider it for any other purpose or draw any inferences

from it. The defendant is not on trial for any prior offense.

          [If applicable: In this regard, you have heard evidence in the form of a stipulation, or

agreement by both sides, that the defendant was previously convicted of a felony punishable by

imprisonment for a term exceeding one year. It has also been stipulated that this convictio n

occurred prior to the time that the defendant is alleged to have possessed the ammunition as

charged in the Indictment. Finally, it has been stipulated that the defendant had knowledge that

he had been convicted of a crime punishable by a term of imprisonment for a term exceeding one

year at the time that the defendant is alleged to have possessed the firearm as charged in the

Indictment.    As such, you should treat this element as having been proven beyond a reasonable

doubt.]




                                                   63
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 68 of 88



       [If applicable: In this regard, the Government has offered evidence that in 2009, the

defendant was convicted, in Bronx Supreme Court, of illegally possessing a weapon. I instruct

you as a matter of law that at all relevant times, that crime has qualified as a crime punishable by

imprisonment for a term exceeding one year in a court of New York State.]

       Second, you must find that the defendant knowingly possessed the ammunition charged in

the Indictment.

       The term “ammunition,” meanwhile, means “ammunition or cartridge cases, primers,

bullets, or propellent powder designed for use in any firearm.”

       You should apply to your consideration of Count Seven the instructions I have already

given you about the meaning of “knowingly” and “possession,” including actual and

“constructive possession.”

       Third, you must find that the possession of the ammunition was in or affecting interstate

or foreign commerce. This means that the Government must prove that at some time before the

defendant possessed the ammunition, the ammunition had traveled in interstate or foreign

commerce. In this regard, it is sufficient for the Government to satisfy this element by proving

that, at some point before the charged possession of the ammunition, the ammunition moved over

a state line or the United States border.

       The Government does not have to prove that the defendant himself carried the ammunitio n

across a state line or the United States border, nor must the Government prove who carried it across

or how it was transported. It is also not necessary for the Government to prove that the defendant

knew that the ammunition had previously crossed a state or national border.

       [If applicable: In this regard, you have heard evidence in the form of a stipulation between

the parties that the firearm and all of the ammunition charged in the Indictment was manufactured


                                                64
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 69 of 88



outside the state of New York and therefore moved in or affected interstate or foreign commerce.

As such, you must treat the third element of Count Seven as having been proved beyond a

reasonable doubt.]



              Adapted from Sand, Modern Federal Jury Instructions, Instrs. 35-
              47, 35-48, 35-49, 35-50; the charge in United States v. Williams,
              09 Cr. 101 (S.D.N.Y. Oct. 19, 2011); the charge in United States v.
              Wadman, 08 Cr. 1295 (RJS); the charge in United States v. Davis,
              07 Cr. 468 (S.D.N.Y. Jan. 12, 2009); the charge in United States v.
              Ogarro, 92 Cr. 114 (S.D.N.Y. June 12, 1992); and the charge in
              United States v. Burnett, 92 Cr. 731 (S.D.N.Y. March 17, 1993);
              revised in light of Supreme Court decision in Rehaif v. United
              States, 588 U.S. ____ (2019) (addressing the issue of whether the
              defendant must know that he was previously convicted of a crime
              punishable by more than one year imprisonment); see also 18
              U.S.C. § 921(a)(17); United States v. Sanders, 35 F.3d 61, 62 (2d
              Cir. 1994).




                                              65
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 70 of 88



                                       Additional Charges
                Request No. 36. Particular Investigative Techniques Not Required
                                          [If applicable]

       You have heard reference, in the arguments and cross-examination of defense counsel in

this case to the fact that certain investigative techniques were not used by the Government.

While the Government is required to prove its case beyond a reasonable doubt, there is no

requirement that the Government prove its case through any particular means. While you are to

carefully consider the evidence adduced by the Government, you are not to speculate as to why

they used the techniques they did or why they did not use other techniques. Your concern is to

determine whether, on the evidence or lack of evidence, that the Government has proven a

defendant’s guilt beyond a reasonable doubt.



               Adapted from the charge of Judge Gerard E. Lynch in United
               States v. Tony Roberts, 02 Cr. 710 (GEL).




                                                66
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 71 of 88



                                       Additional Charges
                                Request No. 37. Use of Recordings

        Video recordings of various incidents and audio recordings of various telephone

conversations, as well as transcripts of those audio recordings, have been admitted into evidence.

Whether you approve or disapprove of the recording of those incidents and conversations may

not enter your deliberations. I instruct you that these recordings were properly admitted into

evidence at this trial.

        You must, therefore, regardless of any personal opinions, give this evidence full

consideration along with all the other evidence in the case in determining whether the

Government has proved beyond a reasonable doubt the guilt of the defendant.

        If you wish to see or hear any of the recordings again, or see any of the transcripts, they

will be made available to you during your deliberations.

                Adapted from the charge of the Honorable Cathy Seibel in United
                States v. Young, 09 Cr. 274 (CS) (S.D.N.Y. 2011), and of the
                Honorable Pierre N. Leval in United States v. Mucciante, 91 Cr.
                403 (PNL) (S.D.N.Y. 1992), and of the Honorable John G. Koeltl
                in United States v. Alvarado-Matriller, 94 Cr. 723 (JGK)
                (S.D.N.Y. 1995).




                                                 67
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 72 of 88



                                       Additional Charges
              Request No. 38. Uncalled Witnesses – Equally Available To Both Sides
                                         [If applicable]

        There are people whose names you heard during the course of the trial but did not appear

to testify. One or more of the attorneys has referred to their absence from the trial. I instruct you

that each party had an equal opportunity or lack of opportunity to call any of these witnesses.

Therefore, you should not draw any inferences or reach any conclusions as to what they would

have testified to had they been called. Their absence should not affect your judgment in any

way.

        You should remember my instruction, however, that the law does not impose on a

defendant in a criminal case the burden or duty of calling any witnesses or producing any

evidence.

        (The defense continues to work with the Government as to stipulation language related to

obtaining social media accounts, therefore the defense seeks leave to later object to the language

of this charge.)

                   Adapted from Sand, Modern Federal Jury Instructions, Instr. 6-7.




                                                  68
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 73 of 88



                                        Additional Charges
                                 Request No. 39. Expert Testimony
                                          [If Applicable]

       You have heard testimony from what we call expert witnesses. Expert witnesses are

witnesses who, by education or experience, have acquired learning in a science or a specialized

area of knowledge. Such witnesses are permitted to give their opinions as to relevant matters in

which they profess to be experts and give their reasons for their opinions. Expert testimony is

presented to you on the theory that someone who is experienced in the field can assist you in

understanding the evidence or in reaching an independent decision on the facts.

       Your role in judging credibility applies to experts as well as to other witnesses. You

should consider the expert opinions that were received in evidence in this case and give them as

much or as little weight as you think they deserve. If you should decide that the opinion of an

expert was not based on sufficient education, experience, or data, or if you should conclude that

the trustworthiness or credibility of an expert is questionable for any reason, or if the opinion of

the expert was outweighed, in your judgment, by other evidence in the case, then you might

disregard the opinion of the expert entirely or in part.

       On the other hand, if you find the opinion of an expert is based on sufficient data,

education, and experience, and the other evidence does not give you reason to doubt his or her

conclusions, you would be justified in placing great reliance on the expert’s testimony.

               Adapted from the charges of Judge Gerard E. Lynch in United
               States v. Frank Summa, 02 Cr. 101 (GEL), and from Judge John F.
               Keenan in United States v. David Rosario, 96 Cr. 126 (JFK); and
               from Judge Michael B. Mukasey in United States v. Mensah, 91
               Cr. 705 (MBM) (S.D.N.Y. 1991).




                                                  69
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 74 of 88



                                     Additional Charges
                 Request No. 40. Accomplice or Cooperating Witness Testimony

       You have heard several witnesses who testified that they were actually involved in

planning and carrying out certain of the crimes charged in the Indictment. There has been a great

deal said about these so-called accomplice or cooperating witnesses in the summations of

counsel and about whether you should believe them.

       The government argues, as it is permitted to do, that it must take the witnesses as it finds

them. It argues that only people who themselves take part in criminal activity have the

knowledge required to show criminal behavior by others.

       You may properly consider the testimony of such accomplices.

       Indeed, it is the law in federal courts that the testimony of a single accomplice witness

may be enough in itself for conviction, if the jury believes that the testimony establishes guilt

beyond a reasonable doubt.

       However, because of the possible interest an accomplice may have in testifying, an

accomplice’s testimony should be scrutinized with special care and caution. The fact that a

witness is an accomplice can be considered by you as bearing upon his or her credibility.      It does

not follow, however, that simply because a person has admitted participating in one or more

crimes, that he or she is incapable of giving a truthful version of what happened.

       Like the testimony of any other witness, accomplice witness testimony should be given

such weight as it deserves in light of the facts and circumstances before you, taking into account

the witness’s demeanor and candor, the strength and accuracy of his or her recollection, his

background, and the extent to which the testimony is or is not corroborated by other evidence in

the case.




                                                 70
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 75 of 88



       You may consider whether an accomplice witness – like any other witness called in this

case – has an interest in the outcome of the case, and if so, whether it has affected his or her

testimony.

       You heard testimony about various agreements between the Government and the

witnesses. I caution you that it is no concern of yours why the Government made an agreement

with a witness. Your sole concern is whether a witness has given truthful testimony here in this

courtroom before you.

       In evaluating the testimony of accomplice witnesses, you should ask yourselves whether

these accomplices would benefit more by lying, or by telling the truth. Was their testimony

made up in any way because they believed or hoped that they would somehow receive favorable

treatment by testifying falsely? Or did they believe that their interests would be best served by

testifying truthfully? If you believe that the witness was motivated by hopes of personal gain,

was the motivation one that would cause him to lie, or was it one that would cause him to tell the

truth? Did this motivation color his testimony?

       If you find that the testimony was false, you should reject it. However, if, after a cautious

and careful examination of an accomplice witness’s testimony and demeanor on the witness

stand, you are satisfied that the witness told the truth, you should accept it as credible and act

upon it accordingly.

       As with any witness, let me emphasize that the issue of credibility need not be decided in

an all-or-nothing fashion. Even if you find that a witness testified falsely in one part, you still

may accept his or her testimony in other parts, or you may disregard all of it. That is a

determination entirely for you.




                                                  71
Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 76 of 88



     Adapted from the charge of Judge Gerard E. Lynch in United
     States v. Michael Jones, 02 Cr. 674 (GEL). See also Sand, Modern
     Federal Jury Instructions, Instr. 7-5.




                                    72
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 77 of 88




                                      Additional Charges
                      Request No. 41. Accomplice Testimony – Guilty Plea

       You have heard testimony from Government witnesses who have pleaded guilty to

charges arising out of some of the same alleged facts that are at issue in this case. You are

instructed that you are to draw no conclusions or inferences of any kind about the guilt of each

defendant on trial from the fact that one or more prosecution witnesses pleaded guilty to similar

charges. The decision of those witnesses to plead guilty was a personal decision those witnesses

made about their own guilt. It may not be used by you in any way as evidence against or

unfavorable to the defendants on trial here.

               Adapted from Sand, Modern Federal Jury Instructions, Instr. 7-
               110. See United States v. Ramirez, 973 F.2d 102, 104-06 (2d Cir.
               1992) (specifically approving charge and holding that it is
               reversible error not to give charge if requested, unless there is no
               significant prejudice to defendant).




                                                73
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 78 of 88



                                       Additional Charges
                               Request No. 42. Immunized Witnesses
                                           [If applicable]

       You have heard the testimony of [a] certain witness[es] who testified under a grant of

immunity from this Court. What this means is that the testimony of the witness may not be used

against the witness in any criminal case, except a prosecution for perjury, giving a false

statement, or otherwise failing to comply with the immunity order of this court.

       You are instructed that the Government is entitled to call, as a witness, a person who has

been granted immunity by order of this Court and that you may convict a defendant on the basis

of such a witness’s testimony alone, if you find that the testimony proves the defendant guilty

beyond a reasonable doubt.

       If after a careful examination of the witness’s testimony and demeanor upon the witness

stand, you are satisfied that the witness told the truth, you should accept it as credible and act

upon it accordingly.

       In addition, it does not follow that simply because a person may have participated in

criminal conduct, that he is incapable of giving truthful testimony. Your concern is whether a

witness has given truthful testimony in this courtroom before you. As with any witness, let me

emphasize that the issue of credibility need not be decided in an all-or-nothing fashion. Even if

you find that a witness testified falsely in one part, you still may accept his testimony in other

parts, or may disregard all of it. That is a determination entirely for you, the jury.


               Adapted from Sand, Modern Federal Jury Instructions, Instr. 7-8;
               see United States v. Gleason, 616 F.2d 2, 15 (2d Cir. 1979)
               (“Where the court points out that testimony of certain types of
               witnesses may be suspect and should therefore be scrutinized and
               weighed with care, such as that of accomplices or coconspirators . .
               . it must also direct the jury's attention to the fact that it may well
               find these witnesses to be truthful, in whole or in part.”) (citations

                                                  74
Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 79 of 88



     omitted), and United States v. Cheung Kin Ping, 555 F.2d 1069,
     1073 (2d Cir. 1977) (same)




                                    75
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 80 of 88



                                        Additional Charges
                               Request No. 43. Preparation of Witnesses

        You have heard evidence during the trial that witnesses have discussed the facts of the

case and their testimony with the lawyers before the witnesses appeared in court.

        Although you may consider that fact when you are evaluating a witness’s credibility, I

should tell you that there is nothing either unusual or improper about a witness meeting with

lawyers before testifying so that the witness can be aware of the subjects he will be questioned

about, focus on those subjects, and have the opportunity to review relevant exhibits before being

questioned about them. Such consultation helps conserve your time and the Court’s time. In

fact, it would be unusual for a lawyer to call a witness without such consultations.

        Again, the weight you give to the fact or the nature of the witness’s preparation for his or

her testimony and what inferences you draw from such preparation are matters completely within

your discretion.

                   Adapted from the charge of Judge Gerard E. Lynch in United
                   States v. Tony Roberts, 02 Cr. 710 (GEL).




                                                 76
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 81 of 88



                                     Additional Charges
                Request No. 44. Use Of Evidence Obtained Pursuant To Searches
                                        [If Applicable]

       You heard testimony in this case about the evidence seized in connection with a search

conducted by law enforcement officers. Evidence obtained from this search was properly

admitted in this case and may be properly considered by you. Whether you approve or

disapprove of how the evidence was obtained should not enter into your deliberations, because I

instruct you that the Government’s use of the evidence is entirely lawful. You must, therefore,

give this evidence full consideration along with all the other evidence in the case in determining

whether the Government has proven the defendant’s guilt beyond a reasonable doubt.



               Adapted from the charge of Hon. William H. Pauley III in United
               States v. Meregildo, 11 Cr. 576 (S.D.N.Y. Nov. 28, 2012) and from
               Sand, Modern Federal Jury Instructions, Instr. 5-25.




                                                77
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 82 of 88



                                      Additional Charges
                         Request No. 45. Redaction of Evidentiary Items
                                         [If applicable]

       We have, among the exhibits received in evidence, some documents that are redacted.

“Redacted” means that part of the document or recording was taken out. You are to concern

yourself only with the part of the item that has been admitted into evidence. You should not

consider any possible reason why the other part of it has been deleted.




                                                78
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 83 of 88



                                      Additional Charges
                             Request No. 46. Use of Charts and Tables
                                          [If applicable]

       Now, some of the exhibits were charts. These charts were introduced basically as

summaries. They are not direct evidence really. They are summaries of the evidence. They are

a visual representation of information or data as set forth either in the testimony of a witness or

in a stipulation or in some documents. They are admitted as aids to you. They are not in and of

themselves any evidence. They are intended to be of assistance to you in your deliberations.

       In presenting the evidence, which you have heard, it is often easier and more convenient

to utilize summary charts than to place all of the relevant documents in front of you. It is up to

you to decide whether those charts fairly and correctly present the information in the testimony

and the documents. The charts are not to be considered by you as direct proof of anything. They

are merely graphic demonstrations of what the underlying testimony and documents are.

       To the extent that the charts conform with what you determine the underlying evidence to

be, you may accept them. But one way or the other, realize that the charts are not in and of

themselves direct evidence. They are merely visual aids. They are nothing more.

               From the charge of Judge Gerard E. Lynch in United States v.
               Frank Summa, 02 Cr. 101 (GEL).




                                                 79
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 84 of 88



                                        Additional Charges
                                Request No. 47. Persons Not On Trial


       You may not draw any inference, favorable or unfavorable, towards the Government or

the defendants from the fact that any person was not named as a defendant in this case, and you

may not speculate as to the reasons why other people are not on trial before you now. Those

matters are wholly outside your concern and have no bearing on your function as jurors in

deciding the case before you.

               Adapted from the charge of Judge Lewis A. Kaplan in United
               States v. Otis Parkes, 03 Cr. 1364 (LAK).




                                                80
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 85 of 88



                                       Additional Charges
                                    Request No. 48. Conclusion

       We have now reached the end of my substantive instructions on the law. Before you

begin to deliberate, I want to remind you that you must be guided solely by the evidence or lack

of evidence in the case. You are to determine the guilt or lack of guilt of the defendants based

solely upon the evidence and subject to the law as I have instructed you on that law, whether you

agree or disagree with that law.

       Your job is to decide whether the evidence established the guilt of each of the defendants

on each of the crimes charged in the Indictment beyond a reasonable doubt.

       The verdict must represent the considered judgment of each juror. In order to return a

verdict, it is necessary that each juror agree to it. Your verdict must be unanimous.

       It is your duty, as jurors, to consult with one another, and to deliberate with a view to

reaching an agreement, if you can possibly do so without violence to individual judgment. Each

of you must decide the case for himself or herself, but do so only after an impartial discussion

and consideration of all the evidence in the case with your fellow jurors. In the course of your

deliberations, do not hesitate to re-examine your own views, and change an opinion if convinced

it is erroneous. But do not surrender your honest conviction as to the weight or effect of

evidence, solely because of the opinion of your fellow jurors.

       Let me also remind you that you took an oath to decide this case impartially, fairly,

without prejudice or sympathy, and without fear, solely based on the evidence in the case and the

applicable law. Under your oath as jurors, you are not to be swayed by sympathy. You are to be

guided solely by the evidence presented during the trial and the law as I have given it to you,

without regard to the consequences of your decision.




                                                81
        Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 86 of 88



       You have been chosen to try issues of fact and reach a verdict on the basis of the

evidence or lack of evidence. If you let sympathy interfere with clear thinking, there is a risk

you will not come to a just result. Both sides are entitled to a fair trial. You are to make a fair

and impartial decision so that you come to a just verdict.

       If you are divided, do not report how the vote stands, and if you have reached a verdict do

not report what it is until you are asked in open Court.

       In conclusion, ladies and gentlemen, I am sure that if you listen to the views of your

fellow jurors and if you apply your own common sense you will reach a fair verdict here.

               Adapted from charge of the Honorable John F. Keenan in United
               States v. Paa Smith, 02 Cr. 104 (JFK) (S.D.N.Y. July 31, 2002);
               and the charge of the Honorable Arnold Bauman in United States
               v. Soldaro, 73 Cr. 167, Tr. at 2502-03 (S.D.N.Y. 1973).




                                                  82
         Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 87 of 88



       The Government respectfully requests that the Court close by instructing the jurors

regarding the selection of a foreperson, communications with the Court during deliberations,

provision of copies of the Indictment and jury charge, and the procedures regarding requests for

particular exhibits or testimony.

       Defendant TORRES specifically requests leave to submit a proposed jury instruction if

the Court allows the Government to introduce evidence of alleged flight. The defense will be

objecting to such evidence.

Dated: New York, New York
       January 6, 2020

                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney
                                             Southern District of New York


                                     By:             /s/
                                             Jessica Fender
                                             Anden Chow
                                             Jacqueline Kelly
                                             Assistant United States Attorneys
                                             (212) 637-2276 / 2348 / 2456


                                             Defendant Randy Torres


                                     By:      /s/
                                           Andrew M. J. Bernstein, Esq.
                                           Partner,
                                           BERNSTEIN CLARKE & MOSKOVITZ, PLLC
                                           (212) 321-0087

                                           Sam A. Schmidt, Esq.
                                           LAW OFFICE OF SAM A. SCHMIDT
                                           (212) 346-4666




                                               83
Case 1:16-cr-00809-VM Document 409 Filed 01/06/20 Page 88 of 88



                              Defendant Charlie Ventura


                      By:      /s/
                            John Burke, Esq.
                            (718) 875-3707

                              Defendant Walston Owen


                      By:      /s/
                            Xavier R. Donaldson, Esq.
                            DONALDSON & CHILLIEST, LLP
                            (212) 722-4900

                            Alain V. Massena, Esq.
                            MASSENA LAW , P.C.
                            (212) 276-1700




                                 84
